Order entered January 13, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00031-CV

  YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                            Appellants

                                               V.

                             A-1 MARKETING, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05632

                                           ORDER
       Before the Court is appellants’ January 10, 2020 second motion to extend time to file

their brief. We GRANT the motion and ORDER the brief be filed no later than February 10,

2020. We caution appellants that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE